Citation Nr: 1701221	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  09-50 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This matter was most recently before the Board in March 2016, when it was remanded for further development.

The Veteran appeared at a hearing before the undersigned in June 2014.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2016, the Board remanded this matter to obtain an adequate nexus opinion regarding the Veteran's service connection claim for an acquired psychiatric disorder.  The Board initially requested an addendum from a January 2015 examiner, but indicated another examiner could provide the opinion if the January 2015 examiner was unavailable.  The Board asked the selected examiner to identify any psychiatric disorder present in the appeal period and state whether the disorder is at least as likely as not the result of the Veteran's service.  The Board also asked the examiner to explain why the diagnoses of anxiety disorder and depressive disorder noted in treatment records are not valid diagnoses, if the disorders were not found to be present during the appeal period.

In April 2016, a VA psychologist, C.E., Ph.D., provided an opinion regarding the Veteran's claim because the January 2015 examiner is no longer employed by VA.  C.E., Ph.D., indicated she agreed with the January 2015 examiner that the Veteran has paranoid personality disorder that is less likely than not the result of his active service.  C.E., Ph.D., mentioned diagnoses of anxiety disorder and depressive disorder, but incorrectly stated these diagnoses were provided before the appeal period commenced.  C.E., Ph.D., explained the diagnoses of anxiety disorder and depressive disorder were first given in January 2015 "before [the Veteran] would have received the results of his C&P evaluation and reportedly before the appeals process began."  The Board notes the appeal period in this case began when the Veteran initially filed his claim in March 2009; therefore, these diagnoses fall in the appeal period.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (indicating the current disability requirement for service connection is satisfied when a claimant has a disability at any time during the pendency of the claim even if the disability resolves prior to the adjudication of the claim).  Further, C.E., Ph.D., did not discuss the validity of these diagnoses as requested.  Therefore, the April 2016 opinion is inadequate and does not constitute substantial compliance with the Board's prior remand directives.  See Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to obtain an opinion addressing his service connection claim for an acquired psychiatric disorder.

The examiner must answer the following questions:

a) Has the Veteran at least as likely as not (50 percent or greater probability) met the diagnostic criteria for a psychiatric disorder at any point in the appeal period (i.e., since March 2009), even if such disorder has resolved?  If it is determined the Veteran has not met the diagnostic criteria for a psychiatric disorder at any point in the appeal period, an explantation must be provided as to why the diagnoses of anxiety disorder and depressive disorder reflected in treatment records during the appeal period are not valid diagnoses.

b) Is it at least as likely as not (50 percent or greater probability) that any psychiatric disorder present in the appeal period had its onset during or is otherwise related to the Veteran's service?

The examination report must include a complete rationale for all opinions provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

2.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

